Title: To Thomas Jefferson from John Tarver, 15 November 1803
From: Tarver, John
To: Jefferson, Thomas


          
            Honble Sir,
            Charleston, 15th November 1803
          
          To attempt an apology for the Liberty I t[ake] in addressing you, or to say what gave birth in my mind  the idea of the application is out of my power, but hope that my boldness will find excuse in that exalted goodness which I have, with thousands of others been some Year’s an humble admirer off.
          My Prayer Honble Sir, is to find employment, in our new acquired and much admired acquisition of Louisiana my being equally acquainted with the French & Spanish Languages as with my own, leads me to offer my services to Government in any Capacity whatever.
          I am by birth Honble Sir an English-man but some Years since a Resident of Charleston, and a Citizen of the United States.
          Aware Honble Sir of the Multiplicity of your Occupations I shall not waste more of your time, but to assure you, that your Goodness in my favor is daily included in the hu[mble] prayers of (and family)
          Honble Sir Your obedient humble Servant
          
            
              John Tarver
            
          
        